Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 8/9/2022 amendment.
Claim 2 is cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an upper side of each of the plurality of connection spaces is formed to extend in the horizontal direction, not along the shape of the flat tube” (emphasis added) (claim 1, lines 19-20) must be shown or the feature(s) canceled from the claim(s).
In the instant case it appears that the aforementioned recitation in amended claim 1 is intended to refer to Applicant’s Figure 5, where an upper side (37a) of each of a plurality of connection spaces (37) is formed to extend in a horizontal direction (Figure 5: See airflow arrow) at an angle with respect to a shape of a plurality of tubes (10).  However, the upper side of each of the plurality of connection spaces is indeed formed to extend along the shape of the flat tubes since the term “along” is broadly defined as “in a line matching the length or direction of (e.g. walking along the road)” (See Merriam Webster Dictionary) or “in a line next to something or close beside or next to” (See Cambridge Dictionary).  These definitions are inclusive of parallel or non-parallel lines extending next to each other (or inclusive of an element that is next to another element or a line/direction) and appears to describe the relationship between each tube and each upper side of each of the plurality of connection spaces as recited in amended claim 1 and depicted in applicant’s figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recitation “an upper side of each of the plurality of connection spaces is formed to extend in the horizontal direction, not along the shape of the flat tube” (emphasis added) (claim 1, lines 19-20) appears to introduce new matter.
Specifically, and as noted in the drawings objections above, applicant’s Figures appear to depict a plurality of tubes (10) and a plurality of connection spaces (37) having respective upper sides (37a), where each of the plurality of tubes has a shape (Figures 4-6), and where each of the plurality of connection spaces are formed to extend in a horizontal direction (Applicant’s Figure 5: See airflow arrow).  However, the Figures and applicant’s originally filed specification do not appear to disclose that the horizontal direction is not along the shape of the flat tube as recited in amended claim 1 in view of the definition of the term “along” as noted above.  Rather, it appears that there is an angle of inclination between top/bottom surfaces of each tube (10) and upper sides (37a) of the respective connection spaces (37).
Claims 3 and 4 are rejected as depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the flat tube” (line 20) lacks antecedent basis.  It is unclear which “flat tube” (claim 1, line 20) of the “plurality of flat tubes” (claim 1, line 3) is being referenced.
Further regarding claim 1, the recitation “not along the shape of the flat tube” (line 20) renders the claim indefinite.  It is unclear if “the upper side of each of the plurality of connection spaces” or “the horizontal direction” is not along the shape of the flat tubes.
Additionally, it is unclear how either “the upper side of each of the plurality of connection spaces” or “the horizontal direction” are not along (emphasis added) the shape of the flat tubes since the claim previously set forth that (i) “the plurality of flat tubes extend in the horizontal direction and arranged in a height direction” (claim 1, lines 3-4), that (ii) “each of the plurality of flat tubes is inclined such that in the height direction a position of the first side end portion is lower than a position of the second side end portion” (claim 1, lines 11-13), that (iii) “the plurality of connection portions are spaced apart from each other in the height direction” (claim 1, line14), and that (iv) “the lower end side of each of the plurality of connection spaces is inclined such that in the height direction a position of the first region is lower than a position of the second region” (claim 1, line 16-18).
Specifically, it is unclear how either “the upper side of each of the plurality of connection spaces” or “the horizontal direction” are simultaneously not along and along the shape of the flat tube since both the plurality of tubes and the plurality of connection spaces are recited as arranged along the horizontal and height directions.
For examination purposes it is assumed that the “the upper side of each of the plurality of connection spaces” or “the horizontal direction” are either do not extend along or do extend along “the shape of the flat tubes”.
Claims 3 and 4 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2016/0195335), and further in view of Hornby et al. (US 6,302,197).
Regarding claim 1, Nishiyama et al. discloses a heat exchanger (1) that operates as an evaporator (Paragraph 63) of a refrigeration cycle apparatus (51), comprising:
A plurality of flat tubes (4) extending in a horizontal direction (i.e. dependent upon orientation) (Annotated Figure 2) and arranged in a height direction (i.e. dependent upon orientation) (Annotated Figure 2) of the heat exchanger, the plurality of flat tubes being configured to allow refrigerant to flow therethrough (Paragraph 27),
A connection portion (defined by at least elements 12_6, 13_5, 12_5, 13_4) in which a plurality of connection spaces (defined by at least 12a_6, 13a_5, 12a_5) are provided as spaces with which ends of the plurality of flat tubes are connected (Figure 2 and Paragraphs 38-39), and
A refrigerant distributor (defined by at least elements 12_4, 13_3, 12_3, 13_2, 12_2, 13_1, 12_1) connected to each of the plurality of connection spaces (Figure 2 and Paragraphs 38-39).
While Nishiyama et al. discloses that each of the plurality of flat tubes has a first side end portion (Annotated Figure 3), a second side end portion (Annotated Figure 3), and a plurality of refrigerant passages arranged between the first side end portion and the second side end portion (Annotated Figure 3), while Nishiyama et al. discloses the plurality of connection spaces are spaced from each other in the height direction (Figures 1 and 2) where a lower side of each of the plurality of connection spaces has a first region located on (i.e. corresponding to) the first side end portion and a second region located on (i.e. corresponding to) the second side end portion (Annotated Figure 3 and Figure 2), and while Nishiyama et al. discloses that an upper side of each of the plurality of connection spaces has a third region located on (i.e. corresponding to) the first side end portion and a fourth region located on (i.e. corresponding to) the second side end portion (Annotated Figure 3 and Figure 2), Nishiyama et al. does not explicitly teach or disclose that each of the plurality of flat tubes are inclined with respect to an airflow such that in the height direction a position of the first side end portion is lower than a position of the second side end portion.
Hornby et al. (Figure 7 embodiment associated with a heat exchanger of Figure 3) teaches a heat exchanger (10), comprising: a plurality of flat tubes (422) extending in a horizontal direction (i.e. dependent upon orientation) (Figure 7, see also Figure 3) and arranged in a height direction (i.e. dependent upon orientation) (Figure 7, see also Figure 3) of the heat exchanger, a plurality of connections (defined by locations in which the flat tubes 422 connect to manifolds 12) (Figure 7, see also Figure 3), and a refrigerant distributor (defined by the manifolds 12) (Figure 7, see also Figure 3), where each of the plurality of flat tubes has a first side end portion (Annotated Figure 7, see also Figure 3: See portion of tubes facing toward flow 20), a second side end portion (Annotated Figure 7, see also Figure 3: See portion of tubes facing away from flow 20), where each of the plurality of flat tubes are inclined such that in the height direction a position of the first side end portion is lower than a position of the second side end portion (Annotated Figure 7, see also Figure 3), where the plurality of connections are spaced from each other in the height direction (Annotated Figure 7, see also Figure 3), where a lower side of each of the plurality of connections has a first region located on the windward side and a second region located on the leeward side where each of the plurality of connections are inclined such that in the height direction a position of the first region is lower than a position of the second region (Annotated Figure 7, see also Figure 3), and where an upper side of each of the plurality of connections has a third region located on the windward side and a fourth region located on the leeward side where the plurality of connections are inclined such that in the height direction a position of the third region is lower than a position of the fourth region (Annotated Figure 7, see also Figure 3).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure each of the plurality of flat tubes and corresponding connection spaces as disclosed by Nishiyama et al. as inclined with respect to an airflow as taught by Hornby et al. to improve heat exchange efficiency of a heat exchanger by improving airflow and heat transfer characteristics of the heat exchanger (e.g. increasing heat transfer efficiency by inducing turbulent/oblique airflow through the heat exchanger) (Col. 1, lines 42-57 of Hornby et al.).
Nishiyama et al. further discloses that an upper side of each of the plurality of connection spaces is formed to extend in the horizontal direction (Annotated Figures 1 and 3).
Note: The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In the instant case, the recitation “that operates as an evaporator of a refrigeration cycle apparatus” constitutes a preamble limitation that does not further limit the structure of the claimed heat exchanger.

    PNG
    media_image1.png
    288
    439
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    247
    418
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    378
    media_image3.png
    Greyscale


Regarding claim 3, Nishiyama et al. discloses a heat exchanger as discussed, where the connection portion is formed to include a plurality of plate-shaped members (Paragraphs 38-39).
Regarding claim 4, Nishiyama et al. discloses a refrigeration cycle apparatus (51) comprising the heat exchanger of claim 1 (see rejection of claim 1 above).



Response to Arguments
Regarding the statements on page 4, line 8 to page 6, line 5:
Applicant's statements regarding amended claim 1 are noted.  However, it appears that amended claim 1 introduces new matter for the reasons as discussed in the 35 USC 112 first paragraph rejections above.
Regarding the arguments on page 6, lines 6-10:
Applicant alleges that the cited art does not teach or discloses amended claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the arguments on page 6, lines 11-19:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763